IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                          )         No. 82464-3-I
                                              )
                    Respondent,               )         DIVISION ONE
                                              )
             v.                               )         PUBLISHED OPINION
                                              )
MARCUS LADON LONG,                            )
                                              )
                    Appellant.                )
                                              )

       HAZELRIGG, J. — After entering a guilty plea, Marcus L. Long was ordered

to pay restitution. A portion of the total amount of restitution ordered by the trial

court was compensation to the victim for the paid vacation and sick leave she

utilized due to her injuries. Long avers that this part of the restitution award was

improper, arguing it constitutes a speculative future benefit which doesn’t fall within

the scope of RCW 9.94A.753. We disagree and find that vacation and sick leave

constitute property under the restitution statute, and that the amount sought was

easily ascertainable, such that the award was proper.


                                       FACTS

       Marcus Long pleaded guilty to theft of motor vehicle and assault in the

second degree-domestic violence.        As part of his plea, Long agreed to pay

restitution. At sentencing, the court ordered him to pay restitution in an amount to
No. 82464-3-I/2


be determined at a future hearing and accepted his request to waive his presence

at that hearing.

        The restitution hearing was held in March 2021 and Long’s counsel

appeared on his behalf. The State requested $6,860.80 for Maureen Zebley,

based on time she had taken off of work during her recovery from injuries Long

inflicted and for which she utilized accrued paid vacation and sick leave.1 Long

argued that the claim based on Zebley’s leave time was one arising from a

prospective future benefit rather than a remedial lost wage and, therefore,

speculative. The State argued that Zebley was entitled to restitution because she

“had to pay essentially to recover from an injury.”

        The evidence provided by the State as to the amount sought for Zebley was

a “time loss claim” she had submitted to the prosecutor’s office in which she

asserted that she missed 240 hours of work valued at $26.92 per hour. She further

indicated on the form that she had utilized paid sick and vacation time to make up

for those lost hours. The document also contained her Leave Administrator’s

contact information and signature.

        The trial court ultimately ruled in favor of the State, providing:

        So I’m going to award the amount requested and my reasoning is [ ]
        that essentially she took off work as a result of the injuries she
        suffered at the hands of the Defendant. And in lieu of not being paid
        during that time, she utilized her sick leave or vacation leave during
        that time period. And essentially that is a lost wage.
                I don’t see that as a benefit. I see this as different than say I
        had to take off six months form work therefore my retirement . . . has
        to now be recalculated.


        1  The State also requested $6,368.46 for Progressive Insurance. Long did not dispute the
restitution owed to Progressive Insurance which was based on damage he had caused to Zebley’s
vehicle.

                                              -2-
No. 82464-3-I/3


       Long now timely appeals the restitution order only as to the amount

awarded for Zebley’s claim.


                                     ANALYSIS

       Long argues on appeal, as he did in the trial court, that the court lacked

authority to order him to pay $6,860.80 in restitution to Zebley based on

speculation that she “lost” the sick and vacation leave that she used because she

will be unable to access those work benefits in the future. A trial court’s decision

to impose restitution is reviewed for abuse of discretion. State v. Gray, 174 Wn.2d

920, 924, 280 P.3d 1110 (2012). However, the trial court’s interpretation of the

restitution statute is an issue this court reviews de novo. State v. Burns, 159 Wn.

App. 74, 78, 244 P.3d 988 (2010).

       “A court’s authority to order restitution is derived solely from statute.” State

v. Gonzalez, 168 Wn.2d 256, 261, 226 P.3d 131 (2010). RCW 9.94A.753 governs

restitution within our state. A court ordering restitution must do so within 180 days

of sentencing. RCW 9.94A.753. “If an offender objects to the restitution amount,

the court must hold a hearing and accurately determine the amount within the

allotted time.” Gray, 174 Wn.2d at 925–26. When restitution is disputed, the State

bears the burden of proving the amount sought by a preponderance of the

evidence. State v. Kinneman, 155 Wn.2d 272, 285, 119 P.3d 350 (2005).

       Long asks this court to resolve the question of whether paid leave (sick or

vacation) properly falls within the scope of RCW 9.94A.753(3). The language of

RCW 9.94A.753(3) states in relevant part:




                                         -3-
No. 82464-3-I/4


       [R]estitution ordered by a court pursuant to a criminal conviction shall
       be based on easily ascertainable damages for injury to or loss of
       property, actual expenses incurred for treatment for injury to
       persons, and lost wages resulting from injury.

Long argues that paid sick and vacation leave are analogous to the retirement

income at the heart of this court’s decision in State v. Lewis. 57 Wn. App. 921, 791

P.2d 250 (1990). In Lewis, we considered “whether restitution may include future

retirement income losses resulting from . . . use of sick leave.” Id. at 923. We held

that, in light of the fact that lost future earnings of a deceased victim were neither

“easily ascertainable damages” nor “lost wages resulting from injury,” making such

an award as restitution in a criminal case was improper. Id. at 924. We reinforced

that ascertainability is key to criminal restitution determinations because the

complexities as to calculations like those undertaken by the trial court in Lewis are

properly addressed by civil damage concepts, in part because criminal

proceedings are “ill-equipped for such a task.” Id. at 924. The Lewis court noted

the choice of the Legislature to refer to “lost wages resulting from injury” in the past

tense, which is suggestive of expenses already incurred. Id. at 926. As such,

Lewis directs that any claim for restitution for lost future earnings of a deceased

victim should be rejected. Id.

       However, in Lewis we also accepted the State’s concession of error as to

the award of restitution for a victim’s loss of future retirement income due based

on their use of sick leave. Id. (citing State v. Goodrich, 47 Wn. App. 114, 116–17,

733 P.2d 1000 (1987)). In Goodrich, we rejected the notion that restitution could

be ordered for costs not yet incurred. 47 Wn. App. at 116–17. In Lewis, relying

on the reasoning in Goodrich, we remanded for the trial court to determine whether

                                         -4-
No. 82464-3-I/5


the victim who claimed lost retirement earnings had retired yet and, if so, what

deductions were made due to their use of sick leave stemming from the underlying

crime. 57 Wn. App. at 926. This result established that such an award would have

only been improper if the loss had not yet been incurred, rather than a declaration

that such a loss could not ever be recovered as restitution under RCW

9.94A.753(3).

        Lewis is unhelpful for Long’s argument, as we did not reject the notion that

a reduction in retirement due to use of sick leave could not be ascertainable or

ever properly awarded, but only that such a loss must have been actually incurred

and not merely speculative. Sick and vacation leave are clearly ascertainable

benefits that one may possess and that may have easily calculable value.2 One

may use such a benefit by seeking payment from it during their employment or, in

some circumstances, cash out the value of the benefit upon separation from their

employment. As such, sick and vacation leave are properly classified as property

for purposes of the restitution statute. In affirming one aspect of the restitution

award in State v. Young, we determined that a child support judgment constitutes

property for purposes of the restitution statute, and concluded that when the party

responsible for that judgment died as a result of a criminal defendant’s actions, the




        2  Here, Long does not challenge the truth of Zebley’s claimed utilization of 240 hours of
paid vacation and sick time, nor does he argue to this court that the State failed to meet its burden
in proving this portion of restitution amount. However, we can conceive of fact patterns that would
call for more proof than submitted by the State here as variances among employer leave policies
necessarily impact the value of different types of leave. For example, some technology companies
in our state provide their employees with unlimited leave time such that time taken by a victim with
that sort of benefit may not be properly claimed as a loss on a request for restitution in a criminal
case. But, these nuances are a question for another time.

                                               -5-
No. 82464-3-I/6


defendant became responsible for replacing that property by paying out the child

support judgment as restitution. 63 Wn. App. 324, 331-332, 818 P.2d 1375 (1991).

       Having determined that paid sick or vacation leave constitute property for

purposes of RCW 9.94A.753(3), we find the trial court’s award to Zebley was not

error. However, the trial court here concluded that the award was based on “lost

wages.” This was an improper interpretation of the statute, but in light of the fact

that the award properly falls under RCW 9.94A.753(3) as “property,” the error was

nonetheless harmless. State v. Kitchen, 46 Wn. App. 232, 238, 730 P.2d 103

(1986) (“A harmless error is an error which is trivial, formal, or merely academic,

was not prejudicial to the substantial rights of the defendant, and in no way affected

the final outcome of the case.”).

       Affirmed.




WE CONCUR:




                                        -6-